

 
 

--------------------------------------------------------------------------------

 

EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is executed and effective on June
30, 2009, by and between Pinnacle Energy Corp., a Nevada corporation (the
“Company”) and David Walters, a resident of Laguna Niguel, California, (the
“Executive”).
 
Recitals
 
A. The Company and Executive desire to enter into an agreement pursuant to which
Executive will be employed as the Chairman of the Board and Chief Executive
Officer of the Company on the terms and conditions set forth in this Agreement.


B. Certain definitions are set forth in Section 4 of this Agreement.
 
Agreement
 
The parties hereto agree as follows:
 
1. Employment.  The Company hereby engages Executive to serve as the Chairman of
the Board and Chief Executive Officer of the Company, and Executive agrees to
serve the Company, during the Service Term (as defined in Section 1(f) hereof)
in such capacities, subject to the terms and conditions set forth in this
Agreement.


(a) Services.  During the Service Term, Executive, as Chairman of the Baord and
Chief Executive Officer of the Company, shall have all the duties and
responsibilities customarily rendered by the Chairman of the Board and Chief
Executive Officer of companies of similar size and nature and as may be
reasonably assigned from time to time by the Board.  Executive will report
directly to the Board. 


(b)  Salary, Bonus and Benefits.


i. Salary and Bonus.  During the Service Term, the Company will pay Executive an
annual base salary (the “Annual Base Salary”) of One Hundred Eighty Thousand
Dollars ($180,000); provided, however, that the Annual Base Salary shall be
subject to review annually (at the end of each of fiscal year of the Company) by
the Board for upward increases thereon.  The Company will pay Executive an
initial bonus (the “Initial Bonus”) of 500,000 shares of the Company’s
restricted common stock and Executive will be eligible to receive an annual
bonus at the discretion of the Board of Directors.


ii. Benefits.  During the Service Term, Executive shall be entitled
to:  (A)  participate in and shall receive all benefits under pension benefit
plans provided by the Company (including without limitation participation in any
Company incentive, savings and retirement plans, practices, policies and
programs) to the extent applicable generally to other peer executives of the
Company.  In addition, during the Service Term, the Executive and/or the
Executive’s family shall be entitled to participate and shall receive all
benefits under welfare plans provided by the Company (including without
limitation medical prescriptions, dental, disability, employee life, group life,
accidental life and travel accident insurance plans and plans) to the extent and
on the same basis applicable generally to other peer executives of the Company;
(B) be reimbursed for customary travel and other expenses, subject to standard
and reasonable documentation requirements; and (C) receive four weeks paid
vacation per annum.  Any unused vacation time during each fiscal year shall be
rolled-over to the following fiscal year to the extent permitted by the
Company’s policies for other senior executives of the Company.


(c) Termination.


i. Events of Termination.  Executive’s employment with the Company shall cease
upon:
(A) Executive’s death;


(B) Executive’s voluntary retirement;


(C) Executive’s permanent disability, which means his incapacity due to physical
or mental illness such that he is unable to perform the essential functions of
his previously assigned duties for a period of thirty (30) days in any twelve
(12) month period and such permanent incapacity has been determined to exist by
either (x) the Company’s disability insurance carrier or (y) by the Board in
good faith based on competent medical advice in the event that the Company does
not maintain disability insurance on Executive;


(D) Termination by the Company by the delivery to Executive of a written notice
from the Board that Executive has been terminated (“Notice of Termination”) with
or without Cause.  “Cause” shall mean:


(1) Executive’s (a) conviction of a felony; (b) Executive’s commission of any
other material act or omission involving dishonesty or fraud with respect to the
Company or any of its Affiliates or any of the customers, vendors or suppliers
of the Company or its Subsidiaries; (c) Executive’s misappropriation of material
funds or assets of the Company for personal use; or (d) Executive’s engagement
in unlawful harassment or other discrimination with respect to the employees of
the Company or its Subsidiaries;
(2) Executive’s continued substantial and repeated neglect of his duties, after
written notice thereof from the Board, and such neglect has not been cured
within thirty (30) days after Executive receives notice thereof from the Board;
(3) Executive’s willful misconduct in the performance of his duties hereunder
that is materially injurious to the Company;
 
 

(4) Executive’s engaging in conduct constituting a breach of Sections 2 or 3
hereof that is not cured in full within fifteen (15) days after  notice of
default thereof, from the Company; or
 
 

  
(E) Executive’s voluntary resignation by the delivery to the Company and the
Board of at least thirty (30) days written notice from Executive that Executive
has resigned with or without Good Reason.  “Good Reason” shall mean Executive’s
resignation from employment with the Company within 30 days after the occurrence
of any one of the following:
(1) the failure of the Company to pay an amount owing to Executive hereunder
after Executive has provided the Company and the Board with written notice of
such failure and such payment has not thereafter been made within fifteen (15)
days of the delivery of such written notice;


(2) the relocation of Executive from the corporate headquarters metropolitan
area (as  of the date of this agreement) without his consent.
 
 

 
 

ii. Date of Termination.  Date of Termination means (i) if the employment is
terminated for Cause, or by Good Reason, the date of receipt of the Notice of
Termination or any later date specified therein, as the case may be, (ii) if the
employment is terminated other than for Cause or Disability, the Date of
Termination shall be the date on which the Employer notifies the Employee of
such termination and (iii) if the Employee’s employment is terminated by reason
of death or disability, the date of Termination shall be the date of death or
the disability effective date, as the case may be.
 
 

iii. Rights on Termination.


(A) In the event that termination is by the Company without Cause or by
Executive with Good Reason, the Company will continue, for a period of six (6)
months commencing on the effective date of the termination (the “Severance
Period”), to pay Executive a monthly or bi-weekly portion of the Annual Base
Salary on regular salary payment dates.  The payments of Annual Base Salary in
accordance with this Section 1(c)(iii)(A) are referred to as “Severance
Payments.” This Section 1(c)(iii)(A) shall not apply unless the Company and
Executive have executed a contingent mutual release in a form mutually
acceptable to both the Company and Executive and is subject to paragraph (e)
below.  In addition, the Company will pay to Executive in a lump sum any accrued
but unused vacation time.
 
(B) If the Company terminates Executive’s employment for Cause, or if Executive
resigns without Good Reason (including by operation of the last paragraph of
Section 1(c)(i)(E)), or if Executive’s employment is terminated by the
expiration of this Agreement, the Company’s obligations to pay any compensation
or benefits under this Agreement (other than accrued but unused vacation time
which shall be paid to Executive in a lump sum payment) and all vesting under
all stock options held by Executive will cease effective as of the date of
termination.  Executive’s right to receive any other health or other benefits,
if any, will be determined under the provisions of applicable plans, programs or
other coverages.
 
 

(C) If Executive’s employment terminates because of  Executive’s death or
permanent disability, then Executive or his estate shall be entitled to any
disability income or life insurance payments from any insurance policies (other
than any  key man life insurance policy) paid for by the Company.  In addition,
if such death or disability occurs while Executive is employed hereunder, for a
period of six (6) months commencing on the date of such death or such disability
is established, Executive or his estate shall be entitled to payment of his
monthly or bi-weekly portion of the Annual Base Salary on regular salary payment
dates.
 
 

Notwithstanding the foregoing, the Company’s obligation to Executive for
severance pay or other rights under either subparagraphs (A) or (B) above (the
“Severance Pay”) shall cease if Executive is found by a court of law to be in
material violation of the provisions of Sections 2 or 3 hereof.  Until such time
as Executive has received all of his Severance Payments, he will be entitled to
continue to receive any health, life, accident and disability insurance benefits
provided by the Company to Executive under this Agreement.


 
(d) Mitigation. The Company’s obligation to continue to provide Executive with
the Severance Payments pursuant to Section 1(c)(iii)(A) above and the benefits
pursuant to the second sentence of Section 1(c)(iii)(C) above shall cease if
Executive becomes employed as a senior executive by a third party.
 
(e) Liquidated Damages. The parties acknowledge and agree that damages which
will result to Executive for termination by the Company without Cause shall be
extremely difficult or impossible to establish or prove, and agree that the
Severance Payments shall constitute liquidated damages for any breach of this
Agreement by the Company through the Date of Termination.  Executive agrees
that, except for such other payments and benefits to which Executive may be
entitled as expressly provided by the terms of this Agreement or any applicable
Benefit Plan, such liquidated damages shall be in lieu of all other claims that
Executive may make by reason of termination of his employment or any such breach
of this Agreement and that, as a condition to receiving the Severance Payments,
Executive will execute a contingent mutual release of claims in a form
reasonably satisfactory to both the Company and Executive.
 
(f) Term of Employment.  Unless Executive’s employment under this Agreement is
sooner terminated as a result of Executive’s termination in accordance with the
provisions of Section 1(c) above, Executive’s employment under this Agreement
shall commence on June 30, 2009, and shall terminate on June 29, 2010 (the
“Service Term”).




2. Confidential Information; Proprietary Information, etc.


(a) Obligation to Maintain Confidentiality. Executive acknowledges that any
Proprietary Information disclosed or made available to Executive or obtained,
observed or known by Executive as a direct or indirect consequence of his
employment with or performance of services for the Company or any of its
Affiliates during the course of his performance of services for, or employment
with, any of the foregoing Persons (whether or not compensated for such
services) and during the period in which Executive is receiving Severance
Payments, are the property of the Company and its Affiliates.  Therefore,
Executive agrees that he will not at any time (whether during or after
Executive’s term of employment) disclose or permit to be disclosed to any Person
or, directly or indirectly, utilize for his own account or permit to be utilized
by any Person any Proprietary Information or Records for any reason whatsoever
without the Boards consent, unless and to the extent that (except as otherwise
provided in the definition of Proprietary Information) the aforementioned
matters become generally known to and available for use by the public other than
as a direct or indirect result of Executive’s acts or omissions to act.
Executive agrees to deliver to the Company at the termination of his employment,
as a condition to receipt of the next or final payment of compensation, or at
any other time the Company may request in writing (whether during or after
Executive’s term of employment), all Records which he may then possess or have
under his control. Executive further agrees that any property situated on the
Company’s or its Affiliates premises and owned by the Company or its Affiliates,
including disks and other storage media, filing cabinets or other work areas, is
subject to inspection by Company or its Affiliates and their personnel at any
time with or without notice.  Nothing in this Section 2(a) shall be construed to
prevent Executive from using his general knowledge and experience in future
employment so long as Executive complies with this Section 2(a) and the other
restrictions contained in this Agreement.


(b) Ownership of Property. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, processes, programs, designs,
analyses, drawings, reports and all similar or related information  (whether or
not patentable) that relate to the Company’s or any of its Affiliates actual or
anticipated business, research and development, or existing or future products
or services and that are conceived, developed, contributed to, made, or reduced
to practice by Executive (either solely or jointly with others) while employed
by the Company or any of its Affiliates (including any of the foregoing that
constitutes any Proprietary Information or Records) (“Work Product”) belong to
the Company or such Affiliate and Executive hereby assigns, and agrees to
assign, all of the above Work Product to the Company or such Affiliate.  Any
copyrightable work prepared in whole or in part by Executive in the course of
his work for any of the foregoing entities shall be deemed a work made for hire
under the copyright laws, and the Company or such Affiliate shall own all rights
therein. To the extent that any such copyrightable work is not a work made for
hire, Executive hereby assigns and agrees to assign to Company or such Affiliate
all right, title and interest, including without  limitation, copyright in and
to such copyrightable work.  Executive shall promptly disclose such Work Product
and copyrightable work to the Board and perform all actions reasonably requested
by the Board (whether during or after Executive’s term of employment) to
establish and confirm the Company’s or its Affiliates ownership (including,
without limitation, execution of assignments, consents, powers of attorney and
other instruments).  Notwithstanding anything contained in this Section 2(b) to
the contrary, the Company’s ownership of Work Product does not apply to any
invention that Executive develops entirely on his own time without using the
equipment, supplies or facilities of the Company or its Affiliates or
Subsidiaries or any Proprietary Information (including trade secrets), except
that the Company’s ownership of Work Product does include those inventions
that:  (a) relate to the business of the Company or its Affiliates or
Subsidiaries or to the actual or demonstrably anticipated research or
development relating to the Company’s business; or (b) result from any work that
Executive performs for the Company or its Affiliates or Subsidiaries.


(c) Third Party Information. Executive understands that the Company and its
Affiliates will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on the Company’s and
its Affiliates part to maintain the confidentiality of such information and to
use it only for certain limited purposes.  During the term of Executive’s
employment and thereafter, and without in any way limiting the provisions of
Sections 2(a) and 2(b) above, Executive shall hold Third Party Information in
the strictest confidence and shall not disclose to anyone (other than personnel
of the Company or its Affiliates who need to know such information in connection
with their work for the Company or its Affiliates) or use, except in connection
with his work for the Company or its Affiliates, Third Party Information unless
expressly authorized by a member of the Board in writing.


(d) Use of Information of Prior Employers, etc. Executive will abide by any
enforceable obligations contained in any agreements that Executive has entered
into with his prior employers or other parties to whom Executive has an
obligation of confidentiality.
 
(e) Compelled Disclosure. If Executive is required by law or governmental
regulation or by subpoena or other valid legal process to disclose any
Proprietary Information or Third Party Information to any Person, Executive will
immediately provide the Company with written notice of the applicable law,
regulation or process so that the Company may seek a protective order or other
appropriate remedy.  Executive will cooperate fully with the Company and the
Company’s Representatives in any attempt by the Company to obtain any such
protective order or other remedy.  If the Company elects not to seek, or is
unsuccessful in obtaining, any such protective order or other remedy in
connection with any requirement that Executive disclose Proprietary Information
or Third Party Information, and if Executive furnishes the Company with a
written opinion of reputable legal counsel acceptable to the Company confirming
that the disclosure of such Proprietary Information or Third Party Information
is legally required, then Executive may disclose such Proprietary Information or
Third Party Information to the extent legally required; provided, however, that
Executive will use his reasonable best efforts to ensure that such Proprietary
Information is treated confidentially by each Person to whom it is disclosed.


3. Nonsolicitation.


(a) Nonsolicitation.  As long as Executive is an employee of the Company or any
Affiliate thereof, and for twelve (12) months thereafter, Executive shall not
directly or indirectly through another entity: (i) induce or attempt to induce
any employee of the Company or any Affiliate to leave the employ of the Company
or such Affiliate, or in any way interfere with the relationship between the
Company or any Affiliate and any employee thereof; (ii) hire or employ any
person who was an employee of the Company or any Affiliate at any time during
the nine (9) month period immediately preceding the date of such Executive’s
termination, (iii) solicit, divert, or endeavor to entice away from the Company
or any entity controlled by the Company, or otherwise engage in any activity
intended to terminate, disrupt, or interfere with, the Company's or any of its
affiliates’ business relationships or opportunities or otherwise adversely
affect the Company's or any of its affiliates' business relationships or
opportunities, or (iv) publish or make any statement critical of the Company or
any shareholder or affiliate of the Company or in any way adversely affect or
otherwise malign the business or reputation of any of the foregoing persons.
 
(b) Acknowledgment. Executive acknowledges that in the course of his employment
with the Company and its Affiliates, he has and will become familiar with the
trade secrets and other Proprietary Information of the Company and its
Affiliates. It is specifically recognized by Executive that his services to the
Company and its Subsidiaries are special, unique and of extraordinary value,
that the Company has a protectable interest in prohibiting Executive as provided
in this Section 3, that money damages are insufficient to protect such
interests, that there is adequate consideration being provided to Executive
hereunder, that such prohibitions are necessary and appropriate without regard
to payments being made to Executive hereunder and that the Company would not
enter this Agreement with Executive without the restriction of this Section 3.
Executive further acknowledges that the restrictions contained in this Section 3
do not impose an undue hardship on him and, since he has general business skills
which may be used in industries other than that in which the Company and its
Subsidiaries conduct their business, do not deprive Executive of his
livelihood.  Executive further acknowledges that the provisions of this Section
3 are separate and independent of the other sections of this Agreement.


(c) Enforcement, etc.  If, at the time of enforcement of Section 2 or 3 of this
Agreement, a court holds that the restrictions stated herein are unreasonable
under circumstances then existing, the parties hereto agree that the maximum
duration, scope or geographical area reasonable under such circumstances as
determined by the court shall be substituted for the stated period, scope or
area.  Because Executive’s services are unique, because Executive has access to
Proprietary Information and for the other reasons set forth herein, the parties
hereto agree that money damages would be an inadequate remedy for any breach of
this Agreement.  Therefore, without limiting the generality of Section 7(g), in
the event of a breach or threatened breach of this Agreement, the Company or its
successors or assigns may, in addition to other rights and remedies existing in
their favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce, or prevent
any violations of, the provisions hereof.


(d) Submission to Jurisdiction.  The parties hereby: (i) submit to the
jurisdiction of any state or federal court sitting in California in any action
or proceeding arising out of or relating to Section 2 and/or 3 of this
Agreement; (ii) agree that all claims in respect of such action or proceeding
may be heard or determined in any such court; and (iii) agree not to bring any
action or proceeding arising out of or relating to Section 2 and/or 3 of this
Agreement in any other court.  The parties hereby waive any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety or other security that might be required of any other
party with respect thereto. The parties hereby agree that a final judgment in
any action or proceeding so brought shall be conclusive and may be enforced by
suit on the judgment or in any other manner provided by law.




GENERAL PROVISIONS
 
4.  Definitions.
 
“Affiliate” of any Person means any other Person which directly or indirectly
controls, is controlled by or is under common control with such Person.
 
“Board” means the Company’s board of directors or the board of directors or
similar management body of any successor of the Company.
 
                      “Proprietary Information” means any and all data and
information concerning the business affairs of the Company or any of its
Affiliates and not generally known in the industry in which the Company or any
of its Affiliates is or may become engaged, and any other information concerning
any matters affecting or relating to the Company’s or its Affiliates businesses,
but in any event Proprietary Information shall include, any of the Company’s and
its Affiliates past, present or prospective business opportunities, including
information concerning acquisition opportunities in or reasonably related to the
Company’s or its Affiliates businesses or industries, customers, customer lists,
clients, client lists, the prices the Company and its Affiliates obtain or have
obtained from the sale of, or at which they sell or have sold, their products,
unit volume of sales to past or present customers and clients, or any other
information concerning the business of the Company and its Affiliates, their
manner of operation, their plans, processes, figures, sales figures,
projections, estimates, tax records, personnel history, accounting procedures,
promotions, supply sources, contracts, know-how, trade secrets, information
relating to research, development, inventions, technology, manufacture,
purchasing, engineering, marketing, merchandising or selling, or other data
without regard to whether all of the foregoing matters will be deemed
confidential, material or important.  Proprietary Information does not include
any information which Executive has obtained from a Person other than an
employee of the Company, which was disclosed to him without a breach of a duty
of confidentiality.
  
                      “Records” means (i) any and all procedure manuals, books,
records and accounts; (ii) all property of the Company and its Affiliates,
including papers, note books, tapes and similar repositories containing
Proprietary Information; (iii) all invoices and commission reports; (iv)
customer lists partial and/or complete; (v) data layouts, magnetic tape layouts,
diskette layouts, etc.; (vi) samples; (vii) promotional letters, brochures and
advertising materials; (viii) displays and display materials; (ix)
correspondence and old or current proposals to any former, present or
prospective customer of the Company and its Affiliates; (x) information
concerning revenues and profitability and any other financial conditions of the
Company and its Affiliates; (xi) information concerning the Company and its
Affiliates which was input by Executive or at his direction, under his
supervision or with his knowledge, including on any floppy disk, diskette,
cassette or similar device used in, or in connection with, any computer,
recording devices or typewriter; (xii) data, account information or other
matters furnished by customers of the Company and its Affiliates; and (xiii) all
copies of any of the foregoing data, documents or devices whether in the form of
carbon copies, photo copies, copies of floppy disks, diskettes, tapes or in any
other manner whatsoever.
 
                      “Person” means an individual, a partnership, a limited
liability company, a corporation, an association, a joint stock company, a
trust, a joint venture, an unincorporated organization and a governmental entity
or any department, agency or political subdivision thereof.
 
“Subsidiary” means any corporation of which the Company owns securities having a
majority of the ordinary voting power in electing the board of directors
directly or through one or more subsidiaries.
 
5. Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, mailed by first class United States mail
(postage prepaid, return receipt requested) or sent by reputable overnight
courier service (charges prepaid) or by facsimile to the recipient at the
address below indicated:


If to Executive:


David Walters








If to the Company:


Pinnacle Energy Corp.
________________________
________________________
________________________


 
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.
 
6. Executive’s Representations and Warranties.  Executive represents and
warrants that he has full and authority to enter into this Agreement and fully
to perform his obligations hereunder, that he is not subject to any
non-competition agreement, and that his past, present and anticipated future
activities have not and will not infringe on the proprietary rights of others,
including, but not limited to, proprietary information rights or interfere with
any agreements he has with any prior employee.  Executive further represents and
warrants that he is not obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, which would
conflict with or result in a breach of this Agreement or which would in any
manner interfere with the performance of his duties for the Company.


7. General Provisions.


(a) Expenses. Each party shall bear his or its own expenses in connection with
the negotiation and execution of this Agreement and the consummation of the
transactions contemplated by this Agreement.


(b) Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.


(c) Complete Agreement. This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.


(d) Counterparts; Facsimile Transmission. This Agreement may be executed in
separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement. Each party to this
Agreement agrees that it will be bound by its own telecopied signature and that
it accepts the telecopied signature of each other party to this Agreement.


(e) Successors and Assigns; Merger or Sale of Assets. Except as otherwise
provided herein, this Agreement shall bind and inure to the benefit of and be
enforceable by Executive, the Company and their respective successors and
assigns; provided that the rights and obligations of Executive under this
Agreement shall not be assignable and, provided further that, the rights and
obligations of the Company may be assigned to any Affiliate of the Company. In
the event of a merger or the sale of all or substantially all of the assets of
the Company, the acquiring company shall be bound by the terms of this
Agreement.
 
(f) Choice of Law; Jurisdiction. All questions concerning the construction,
validity and interpretation of this Agreement and the exhibits hereto will be
governed by and construed in accordance with the internal laws of the State of
California, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of California or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of California.  The parties hereby: (i) submit to the jurisdiction of any
state or federal court sitting in California in any action or proceeding arising
out of or relating to Agreement; (ii) agree that all claims in respect of such
action or proceeding may be heard or determined in any such court; and (iii)
agree not to bring any action or proceeding arising out of or relating to this
Agreement in any other court. Executive hereby waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety or other security that might be required of any other
party with respect thereto. The parties hereby agrees that a final judgment in
any action or proceeding so brought shall be conclusive and may be enforced by
suit on the judgment or in any other manner provided by law.
 
(g) Remedies. Each of the parties to this Agreement will be entitled to enforce
its rights under this Agreement specifically, to recover damages and costs
(including attorneys fees) caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor. The parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that any party may in its
sole discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.
 
(h) Amendment and Waiver. The provisions of this Agreement may be amended or and
waived only with the prior written consent of the Company and the Executive.


 
(i) Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or holiday in the state
in which the Company’s chief executive office is located, the time period shall
be automatically extended to the business day immediately following, such
Saturday, Sunday or holiday.
 
(j) Termination. Sections 2 and 3 of this Agreement shall survive the
termination of Executive’s employment with the Company and shall remain in full
force and effect after such termination.
  
(k) No Waiver. A waiver by any party hereto of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such party would otherwise have on any future occasion.  No failure to exercise
nor any delay in exercising on the part of any party hereto, any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided are cumulative and may be exercised singly or concurrently, and are not
exclusive of any rights or remedies provided by law.


(l) Insurance.  The Company, at its discretion, may apply for and procure in its
own name for its own benefit life and/or disability insurance on Executive in
any amount or amounts considered available. Executive agrees to cooperate in any
medical or other examination, supply any information, and to execute and deliver
any applications or other instruments in writing as may be reasonably necessary
to obtain and constitute such insurance. Executive hereby represents that he has
no reason to believe that his life is not insurable at rates now prevailing for
healthy men of his age.


(m) Offset.  Whenever the Company or any of its Subsidiaries is obligated to pay
any sum to Executive or any Affiliate or related person thereof pursuant to this
Agreement, any bona fide debts that Executive or such Affiliate or related
person owes to the Company or any of its Subsidiaries may be deducted from that
sum before payment.


(n) Indemnification and Reimbursement of Payments on Behalf of Executive.  The
Company and its Subsidiaries shall be entitled to deduct or withhold from any
amounts owing from the Company or any of its Subsidiaries to Executive any
federal, state, provincial, local or foreign withholding taxes, excise taxes, or
employment taxes (“Taxes”) imposed with respect to Executive’s compensation or
other payments from the Company or any of its Subsidiaries or Executive’s
ownership interest in the Company, including, but not limited to, wages,
bonuses, dividends, the receipt or exercise of stock options and/or the receipt
or vesting of restricted stock.


(o) Insurance and Indemnification.  For the period from the date of this
Agreement through at least the third anniversary of the Employees termination of
employment from the Employer, the Employer shall maintain the Employee as an
insured party on all directors and officers insurance maintained by the Employer
for the benefit of its directors and officers on at least the same basis as all
other covered individuals and provide the Employee with at least the same
corporate indemnification as it provides to the peer executives of the
Employer.   The Company’s obligations under this Section 7(o) shall terminate
upon termination of Executive’s employment for Cause, or if Executive resigns
without Good Reason.
 
 


SIGNATURES ON THE FOLLOWING PAGE








IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
 


Executive:


/s/ DAVID WALTERS                                
                                David Walters    



Company:


Pinnacle Energy Corp.


By:/s/ W. SCOTT LAWLER
Its: CEO



 
 

--------------------------------------------------------------------------------

 
